DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Claims 1-21 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations (particularly those of claim 20) that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-5, 8, 9, 12-15, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolf et al. (US 2018/0361894) (“Wolf”).  Wolf discloses a vehicle seat (fig. 1) comprising: a temperature-control system associated with a portion of a vehicle seat, the temperature- control system comprising: a fluid pump (fig. 3: 4) configured to provide fluid flow; and a conduit (fig. 3: 5, or 5 and 6) fluidically connected to the fluid pump and extending at least partially into the portion of the vehicle seat, wherein fluid flows through the conduit and into the portion of the vehicle seat.
As concerns claims 3 and 13, Wolf discloses wherein the conduit comprises a pressure-based valve (fig. 3: 7) configured to regulate a flow of the fluid through the conduit based at least in part on a pressure applied by an occupant of the vehicle seat (paragraphs 0018-0021: pressure is measured by sensors 8 which provide measurements to the control unit for controlling opening or closure of valves 7).
	As concerns claims 4 and 14, Wolf discloses wherein the temperature-control system further comprises a plurality of auxiliary conduits (fig. 3: 6) connected to the conduit (fig. 3: 5), wherein each of the plurality of auxiliary conduits is configured to distribute fluid to portion of the vehicle seat through a respective opening (fig. 3: 3a-3d).
	As concerns claims 5 and 15, Wolf discloses wherein each of the auxiliary conduits comprises a pressure-based valve (fig. 3: 7) configured to regulate a flow of the fluid through a respective auxiliary conduit based at least in part on a pressure applied by an occupant of the vehicle seat (paragraphs 0018-0021: pressure is measured by sensors 8 which provide measurements to the control unit for controlling opening or closure of valves 7).
	As concerns claims 8 and 9, Wolf discloses wherein the portion of the vehicle seat is a seating portion or a backrest portion (fig. 1).
	As concerns claim 12, Wolf discloses a temperature-control system associated with a portion of a vehicle seat, the temperature- control system comprising: a fluid pump (fig. 3: 4) configured to provide fluid flow; and a conduit (fig. 3: 5, or 5 and 6) fluidically connected to the fluid pump and extending at least partially into the portion of the vehicle seat, wherein fluid flows through the conduit and into the portion of the vehicle seat.	
	As concerns claim 20, Wolf discloses a temperature-control system for a vehicle seat, the temperature-control system comprising: a means for providing fluid flow (fig. 3: 4); and a means for guiding the fluid flow into a portion of the vehicle seat (fig. 3: 5, 6).
	As concerns claim 21, Wolf discloses wherein the means for guiding the fluid flow includes a conduit (fig. 3: 6) extending at least partially into the portion of the vehicle seat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Itou et al. (US 2009/0079236) (“Itou”).  Wolf does not teach a second conduit with a plurality of interconnecting conduits extending between the first and second conduit.  However, Itou teaches a temperature control system having a first conduit (fig. 1: left side 26) and a second conduit (fig. 1: right side 26) fluidically connected to a fluid pump and extending at least partially into the portion of the vehicle seat, wherein fluid flows through the second conduit and into the portion of the vehicle seat; and a plurality of interconnecting conduits (fig. 1: 27, 16) disposed between the first conduit and the second conduit, wherein the plurality of interconnecting conduits are configured to allow cross flow of the fluid between the first conduit and the second conduit.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include a second conduit and interconnecting conduits in order to better distribute air flow within the seat. 

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Hayakawa et al. (US 2019/0389346) (“Hayakawa”).  As concerns claims 7 and 17, Wolf does not teach a heating element integrally formed with the conduit.  However, Hayakawa teaches a heating element (fig. 4: 13) which is integrally formed with conduits 90 as it is a mesh covering the conduits and allowing the fluid to pass through the heated mesh layer.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to provide a heating layer on the seat of Wolf in order to provide additional comfort to the user. 
As concerns claims 10, 11, 18 and 19, Wolf does not expressly teach a plurality of layers with a first layer comprising a polymer foam.  However, Hakayama teaches a vehicle seat comprising a plurality of layers (fig. 1: 70, 80, 10) including a first layer formed of a polymer foam (paragraph 0025) which the conduit passes through (as shown in fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to provide a plurality of layers including one made of foam in order to provide the desired support and comfort to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636